Citation Nr: 1612543	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition. 

2. Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968.

This case is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Petersburg, Florida.  

A Travel Board hearing was scheduled for January 2016 but the Veteran cancelled it beforehand; thus, his request for a hearing is deemed withdrawn.  The Veteran has provided additional evidence with waiver of review by the RO as Agency of Original Jurisdiction (AOJ).  

The RO reopened this claim, although that decision is the Board's to make                     on appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to service connection for cervical spine disorder, including secondary to a low back condition, appears to be raised by the Veteran's July 2010 statement.  This issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The reopened claim for service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The RO's December 1968 decision denied service connection for a back condition because of failure to appear at a VA examination.  

2. Additional evidence since received relates to a fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1. The December 1968 decision that denied service connection for a low back condition became final.  38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received to reopen the claim.  38 U.S.C.A.            § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  The Board is reopening the Veteran's claim and remanding it, and discussion of VCAA compliance will await decision on the reopened claim.

The RO in December 1968 administratively denied service connection for low back condition because the Veteran failed to report for a scheduled VA examination.             He did not appeal and so that decision became final.  38 U.S.C.A. § 7105.

When a petition to reopen the claim is presented, VA must determine whether the evidence presented since last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran has provided a private physician's statement linking back pain to            a claimed in-service injury, and lay witness statements that describe his pain over the years.  Taken as a whole, the new evidence on its face supports the claim, and is new and material.  See 38 C.F.R. § 3.156(a).  The claim is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for a low back condition is reopened; the appeal to this extent is granted.


REMAND

Further development is needed.  While there is evidence favorable to the claim,          the Veteran's fall injury in-service has not been linked to a disability.  The private physician opinion states that service injury contributed to "worsening lower back pain."  While favorable, under VA law, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  VA medical records repeatedly indicate back pain.  April 2010 VA examination appeared to diagnose lumbar strain but gave an opinion against service connection, considering in part a limited range of current symptoms.    

Remand is required to get VA treatment records since 1998 for back problems,             as the file only has records beginning in 2009.  Re-examination is then needed           on whether the Veteran has a current back disability and whether it is related to event during his active service.

 Accordingly, this claim is REMANDED for the following action:

1. Obtain additional records of outpatient treatment from the Bay Pines VA Medical Center (VAMC) in Tampa, Florida, consisting of (1) the most recent records, and             (2) records dating from between 1998 and 2009.  On the request records from 1998 to 2009, the AOJ should make all reasonable attempts to secure these records, up until determined that they do not exist or that further attempts would be futile.  

Provide the Veteran with a release of private treatment records form so that the treatment records at Bay Area Family Practice in St. Petersburg, Florida, can be obtained and associated with the file.

2. Schedule the Veteran for VA orthopedic examination with regard to his claimed back disorder.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

First, the VA examiner should clearly state whether           the Veteran currently has a diagnosed low back disorder, other than back pain in and of itself.  Then for any diagnosed disorder, the examiner should opine whether it was at least as likely as not (50 percent or greater probability) related to or incurred in military service, to include his June 1967 fall from a fire escape.  The examiner should indicate review of the prior April 2010 examination; the recent private physician's opinion of Dr. S. (received in 2014); and lay witness statements from individuals who knew the Veteran.  

The examiner should include in the examination report  an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and given opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


